Citation Nr: 0723854	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for diabetes mellitus with erectile 
dysfunction.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for peripheral neuropathy of the right 
leg.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for peripheral neuropathy of the left leg.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for peripheral neuropathy of the right 
hand.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for peripheral neuropathy of the left 
hand.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied increased ratings for the disabilities now at 
issue on appeal and entitlement to TDIU.  A videoconference 
hearing before the undersigned member of the Board was held 
in June 2007.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's diabetes mellitus is manifested by insulin 
dependence and a restricted diet, but does not require 
regulation of activities; nor it is manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider; additional complications have not 
been demonstrated.  

3.  The veteran's peripheral neuropathy of the right and left 
leg is manifested by pain, nearly complete loss of sensation, 
absent reflexes, muscle wasting, and decreased strength.  

4.  The veteran's peripheral neuropathy of the right and left 
hands is manifested principally by tingling occasional 
numbness in his fingers, and some decreased strength; more 
than mild symptoms of incomplete paralysis of the ulnar nerve 
is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.119, Part 4, including Diagnostic Code 7913 (2006).  

2.  The criteria for an increased evaluation to 30 percent 
for peripheral neuropathy of the right leg have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.124a, Part 4, including Diagnostic Codes 8699-8621 (2006).  

3.  The criteria for an increased evaluation to 30 percent 
for peripheral neuropathy of the left leg have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.124a, Part 4, including Diagnostic Codes 8699-8621 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right hand are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.124a, Part 4, including Diagnostic Codes 8699-8516 (2006).  

5.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left hand are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.124a, Part 4, including Diagnostic Codes 8699-8516 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims for increased ratings and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA medical records identified by him 
have been obtained and associated with the claims file.  The 
veteran was examined by VA on two occasions during the 
pendency of the appeal and testified at a videoconference 
hearing before the undersigned member of the Board in June 
2007.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

Concerning the claims for increased ratings for diabetes 
mellitus and peripheral neuropathy of the right and left leg, 
the Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Diabetes Mellitus

The veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2006).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).

The Board has reviewed all the evidence of record, including 
the findings from VA examinations in September 2003 and April 
2006, and finds that the current evaluation of 20 percent 
under DC 7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The Board has reviewed the numerous VA medical 
reports of record pertaining to the veteran's treatment for 
diabetes mellitus, and has not found a single entry that even 
remotely suggested that his activities were restricted.  
Although the notes make numerous references to the veteran 
being noncompliant and that he needed to make an effort to 
control his diet and take his medications, there was no 
indication that his activities were restricted.  On the 
contrary, the medical reports showed that the veteran was 
advised on numerous occasions to take up regular exercise to 
help improve glycemic control.  (See VA outpatient notes in 
June, July, and August 2005).  In fact, in a letter to the 
veteran's representative, dated in February 2006, the 
treating VA nutritionalist stated that the veteran "must" 
maintain a regulated type of calisthenics as a way to help 
with his blood sugar levels.  

The evidence of record, including the September 2003 and 
April 2006 VA examination reports do not show that regulation 
of activity has been medically prescribed for the veteran's 
diabetes so as to warrant the next higher rating of 40 
percent.  Furthermore, there have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any additional complications due to his 
diabetes at anytime during the pendency of this appeal.  As 
for the veteran's associated erectile dysfunction, the Board 
notes that the veteran is also in receipt of special monthly 
compensation based on the loss of use of a creative organ, 
and there is no indication that such disorder would warrant 
additional compensation under the schedular criteria set 
forth in the Rating Schedule.  Accordingly, the Board finds 
that the 20 percent evaluation assigned for the veteran's 
diabetes mellitus accurately depicts the current severity of 
the disability, and there is no basis for the assignment of a 
higher evaluation.  

Peripheral Neuropathy 
Lower Extremities

The veteran is currently assigned 10 percent evaluations for 
peripheral neuropathy of the right and left leg under DC 
8621, which provides for a 10 percent evaluation for mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve; 20 percent for moderate incomplete 
paralysis, and as 30 percent for severe incomplete paralysis.  
Complete paralysis of the external popliteal nerve with foot 
drop and slight droop of first phalanges of all toes, such 
that the foot cannot dorsiflex, extension (dorsal flexion) of 
proximal phalanges of toes is lost; abduction of foot is 
lost, adduction is weakened, and anesthesia covers entire 
dorsum of foot and toes will be rated as 40 percent 
disabling.  Neuritis and neuralgia of the external popliteal 
(common peroneal) nerve will be rated on the same basis.  
38 C.F.R. § 4.124a, DC 8621.  

When examined by VA in September 2003, there were no signs of 
anemia or stasis ulcers of the skin.  Radial and pedal pulses 
were strong, strength was 5/5, and the veteran had full and 
painless range of motion in the lower extremities.  There was 
some decreased pinprick and vibratory sensation in the toes 
and plantar areas, and mild peripheral neuropathy of the 
lower extremities.  The diagnoses included mild peripheral 
neuropathy of both lower extremities.  

However, on VA peripheral nerve examination in April 2006, 
the veteran complained of sharp pain and tingling in his 
feet, extending up both legs to his thighs daily, which was 
worse at night and said that he could walk no more than five 
to ten minutes due to bilateral foot pain.  On examination, 
there was sensory and motor impairment in both lower 
extremities with muscle wasting and discoloration consistent 
with the neuropathy.  The examiner commented that the muscle 
wasting was directly due to nerve damage.  Sensation was 
almost completely obliterated in the feet up to a level of 
about eight inches above the ankle, and there was an abrasion 
near the cuticle of the second left toe that had the 
appearance of a diabetic ulcer.  Deep tendon reflexes were 
absent in the patellar or Achilles areas, and strength was 
4/5 in both lower extremities.  The diagnoses included 
peripheral neuropathy.  The examiner commented that both 
diabetes and the veteran's alcoholism were likely to have 
contributed to his neuropathy, but that he could not render 
an opinion as to which disease process accounted for the 
greater portion of his overall disability without resorting 
to speculation.  

The VA outpatient notes showed that the veteran was seen on 
numerous occasions for various maladies from 2002 to 2006, 
including for chronic pain in both lower extremities.  A VA 
podiatry note in April 2006 showed DP/PT pulses were barely 
palpable, 1+ pitting edema, and absent sensation in both 
lower extremities.  The assessment included severe peripheral 
neuropathy, diabetes mellitus, and dystrophic nails.  
Overall, the medical records from 2003 to 2006, showed 
worsening pain, decreased sensation, and increasing weakness 
in both lower extremities which have significantly affected 
the veteran's ability to ambulate for any extended period of 
time.  More recent reports showed evidence of pitting edema, 
muscle wasting, and absent reflexes in both lower extremities 
which a VA examiner attributed directly to the veteran's 
peripheral neuropathy.  

In light of the discussion above, the Board finds that the 
disability picture as presented with respect to the veteran's 
peripheral neuropathy of the right and left leg more nearly 
approximates the criteria for severe disability under DC 
8621, and warrants the assignment of a 30 percent evaluation 
for each leg.  

Peripheral Neuropathy 
Upper Extremities

The veteran is currently assigned separate 10 percent 
evaluations for peripheral neuropathy of the right and left 
hand under the provisions of DC 8516, which provides for a 10 
percent evaluation for each hand when there is mild 
incomplete paralysis of the ulnar nerve; 30 percent for the 
dominant, and 20 percent for the minor extremity with 
moderate incomplete paralysis, and 40 and 30 percent, 
respectively, for severe incomplete paralysis.  Complete 
paralysis with "griffin claw" deformity due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened, will be rated 60 percent disabling for the 
dominant extremity and 50 percent disabling for the minor 
extremity.  38 C.F.R. § 4.124a, DC 8516 (2006).  

In this regard, the Board notes that the veteran reported 
tingling primarily in his fingertips on a daily basis with 
occasional numbness and swelling in both hands.  During 
flare-ups, he has some diminished dexterity, which causes him 
some difficulty buttoning shirts, but is otherwise able to 
perform the normal functions of daily living.  Although the 
veteran has been seen by VA for various maladies on numerous 
occasions during the pendency of this appeal, the medical 
reports do not reflect any significant complaints referable 
to his upper extremities and showed no more than mild 
neuropathy in both hands.  The evidence indicated that the 
veteran may have carpal tunnel syndrome in both upper 
extremities and has arthritis in the left thumb which has 
some affect functioning of the hands.  Despite these 
additional unrelated problems, he is still able to drive his 
car.  There is no indication in the record that he has more 
than mild symptoms associated with peripheral neuropathy of 
either upper extremity.  

When examined by VA in September 2003, he had normal strength 
and full range of motion without pain or discomfort in both 
upper extremities.  Other than mildly decreased sensation in 
the fingertips and plantar areas of both hands, there was no 
objective evidence of any additional disability or functional 
impairment.  When examined by VA in April 2006, the examiner 
noted some decreased strength and diminished sensation in 
both hands, but indicated that he was otherwise very facile 
with both hands.  There was no evidence of muscle atrophy or 
wasting and no edema in either upper extremity.  

Based on the objective medical evidence of record, the Board 
finds that the veteran's current symptomatology more nearly 
approximates the criteria required for a 10 percent 
evaluation for each hand, rather than a moderate incomplete 
paralysis, and that a higher rating for either upper 
extremities is not warranted.  




ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
with erectile dysfunction is denied.  

An increased evaluation to 30 percent and no greater, for 
peripheral neuropathy of the right leg is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  

An increased evaluation to 30 percent and no greater, for 
peripheral neuropathy of the left leg is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  

An increased evaluation for peripheral neuropathy of the 
right hand is denied.  

An increased evaluation for peripheral neuropathy of the left 
hand is denied.  


REMAND

In light of the grant of increased ratings to 30 percent for 
peripheral neuropathy of the lower extremities, the veteran's 
combined evaluation is now 60 percent.  Furthermore, all of 
the disabilities result from common etiology.  Therefore, the 
veteran meets the minimum requirements for eligibility for an 
award of TDIU.  38 C.F.R. § 4.16 (2006).  However, the 
evidence as currently constituted in the record does not 
indicate whether the veteran is, in fact, unable to secure or 
maintain substantially gainful employment.  The evidentiary 
record showed that the veteran worked in the food and 
beverage field both in the military and civilian sectors, and 
that he has administrative and management experience as a 
warehouseman and in the food and beverage industry.  Under 
the circumstances, the Board finds that a current medical is 
necessary to determine with the veteran's service-connected 
disabilities, alone, preclude employment.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, supra, the Court specifically stated that VA has a 
duty to obtain an examination and an opinion on what effect 
the service-connected disability had on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.  
Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
diabetes mellitus and peripheral 
neuropathy of the upper and lower 
extremities since May 2006.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of all residuals of his diabetes 
mellitus for purposes of gainful 
employment.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies are to be performed.  
The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions.  The examiner should render 
an opinion on how all residuals of the 
veteran's diabetes mellitus impact his 
functional ability to be gainfully 
employment.  In so deciding, nonservice-
connected disabilities and advancing age 
must not be considered.  If the examiner 
is only able to theorize or speculate as 
to this matter, he or she should so 
state.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claim.  

4.  After the requested development has 
been completed, the AMC should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


